First, let me give credit to Brother Young for his well-written opinion dealing with a very complex issue. The opinion examines the various remedies available to appellant, things that he should have done. The opinion further explains the procedural and precedential authorities which deny appellant the relief he seeks. While the Supreme Court has declared that finality prevails over perfection, it is my belief that Strack and other courts following Strack have made finality a higher priority than justice.
Frequently, we find procedures prevail over facts. We are required to consider the child's best interest. It seems that courts have followed the economical theory to determine the child's best interest. Someone has to pay notwithstanding the facts.
I am convinced that the doctrine of res judicata should not prevent the court from vacating a previous determination of parentage when clear and convincing evidence is presented to establish nonpaternity. I am also convinced that *Page 770 
whether relief is sought under a Civ. R. 60 (B) motion or 75 (I) motion, the result sought depends on the facts and not the fiction.
The majority acknowledges that the genetic relationship is not the focus in such proceeding. The opinion supports the premise that the child's best interest is financial support from the nonbiological father. I support the disposition of such issues on the basis that the child's best interest demands that the child know who the biological father is, or at least permits a legal determination that the putative or presumed father is not the real father. Until the facts prevail, I must dissent.
 *Page 1